Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.         Claims 1, 3-6, and 9-17 are allowed.  The claims have been renumbered 1-14.  
3.         Claims 2, 7, and 8 were cancelled in the claim amendment filed on May 7, 2021.

REASONS FOR ALLOWANCE
4.         The following is a statement of reasons for the indication of allowable subject matter:
    The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “a data structure in the files record database that defines a file relationship graph comprising a plurality of nodes and a plurality of edges, with the plurality of nodes providing a representation of the set of media files and the plurality of edges indicating how the media files in the set of media files are related to each other by their essence data;” “generating a new materials data file for the new media file indicating the determined one or more portions of essence data from which the new media file is derived; storing the new material data file in the file record database of the media file system; updating the data structure defining the file relationship graph to include a new node for the new media file and at least one edge using the new materials data file with the at least one edge linking the new media file to at least one media file of the set of media files;” and “the client device, an identity of the media files that derived from the desired essence data by traversing the updated data structure using the plurality of edges to identify each node and corresponding media file that is derived from the desired essence data” as recited in independent claim 1 and similarly recited in independent claims 10 and 14.
    The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 22, 2021